Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 11/01/2021, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections of the office action dated 04/30/2021 has been withdrawn. 
Allowable Subject Matter
Claims 35, 36, 37, 38, 40, 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious the combination of limitations of a pumped storage system as claimed in independent claims 35 or 41 including a removable manifold fixed to the top of a vertical borehole during operation, wherein said manifold includes a pressure relief valve for relieving excess head pressure to a tail water conduit, wherein said pressure relief valve comprises an elastomeric diaphragm held by controlled gas pressure against one or more orifices containing head water pressure, etc. Applicant’s disclosure states that the integral pressure relief valve reduce civil works cost by eliminating the need for a surge shaft and by reducing penstock surge pressure and penstock cost, and the removable manifold facilitates installation, service and maintenance without the need for confined space work.
While pumped storage systems having a vertical borehole with a motor generator operably connected to a pump-turbine are generally known; and flow control valves using elastomeric diaphragms are generally known in the art, and using relief valves in 
Claims 36, 37, 38, 40 are allowed because they depend from allowed claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koeller et al. (US 3398935) discloses the use of an expansible bladder as a component in a turbine energy system
Wales (US 2608663) discloses a multistage turbo generator using vertical concentric flow structures
Coulon (US 2016/0341173), Moody (US 1757926), Baski (US 2015/0098793) discloses a pumped storage system with a vertical borehole housing a hydroelectric plant including a pump-motor unit or turbine-alternator unit
Rakcevic (US 4004605) discloses a relief valve for use in hydraulic-turbine installations such as pumped storage systems
Chen (US 6405994) discloses a flow control valve utilizing an inflatable bag that is held against one or more orifices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 16, 2021